Citation Nr: 1435580	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-13 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension (HTN), including as secondary to service-connected Type II diabetes mellitus (DM).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to July 1973, and thereafter in the National Guard with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) through 1995.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for HTN.  

In October 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  In March 2010 and February 2012, the Board remanded the matter for further development.  Thereafter, the Board issued an August 2013 decision denying this issue on the merits.  The Veteran appealed the unfavorable adjudication to the United States Court of Appeals for Veterans Claims (CAVC).  In April 2014 both parties issued a Joint Motion for Partial Remand (JMPR).  In May 2014, the CAVC granted the motion for remand, which set aside the portion of the August 2013 decision that had denied the Veteran's HTN claim and remanded this particular issue to the Board for reconsideration.   

The Veteran decided not to pursue the matter of service connection for a left knee disability. Thus, this matter is no longer before the Board. 

Review of the Virtual record indicates that the Veteran filed a claim for a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU) in May 2014.  This matter is not in appellate status and the Board does not have jurisdiction over it.  Hence, the Board refers the matter to the RO any necessary action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Given the inadequate opinion of record, a new VA medical opinion is required  so that a VA examiner can assess whether the Veteran's HTN was aggravated by his service-connected DM.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA medical opinion from an appropriate clinician to determine whether the Veteran's HTN was aggravated by service-connected DM.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

After reviewing the claims files, the examiner should provide an opinion as to the following question: 

Whether it is at least as likely as not that any current HTN has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include DM.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, including his hearing testimony.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  The examiner should consider whether the Veteran possessed any risk factors  that may have resulted in an aggravation of HTN. A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

2. Thereafter, consider all of the evidence of record and readjudicate the claim for service connection. If the benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

